Citation Nr: 0947199	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  04-40 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from September 1955 
to September 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In October 2005, the Veteran and his spouse presented 
testimony at a hearing before the undersigned Veterans Law 
Judge at the RO (Travel Board hearing).    

The Board remanded this case in October 2006 for further 
development.  The case has been returned to the Board for 
further appellate consideration.

The issue of service connection for an acquired psychiatric 
disorder, to include PTSD is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Although the Veteran was exposed to acoustic trauma during 
service, there is insufficient evidence of hearing loss or 
tinnitus upon separation or within one year after service, 
and there is insufficient evidence of a link between the 
Veteran's current bilateral hearing loss and tinnitus 
disabilities and his period of active military service.   



CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

With regard to the tinnitus and hearing loss service 
connection claims, review of the claims folder shows 
compliance with the Veterans Claims Assistance Act (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2009).  See also 
38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The duty to 
notify was accomplished by way of VCAA letters from the RO to 
the Veteran dated in December 2002, March 2003, October 2004, 
November 2006, and March 2009.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him 
about the information and evidence not of record that was 
necessary to substantiate his service connection claims; (2) 
informing him about the information and evidence the VA would 
seek to provide; (3) informing him about the information and 
evidence he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The March 2003 
letter also discussed alternative forms of evidence the 
Veteran could submit due to the fact that his service 
treatment records (STRs) and service personnel records (SPRs) 
are unavailable.  

In addition, the November 2006 and March 2009 letters from 
the RO further advised the Veteran of the elements of a 
disability rating and an effective date, which are assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has 
received all required notice in this case, such that there is 
no error in the content of VCAA notice.    

With regard to the timing of notice, VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 120 (2004).  In the present 
case, the Board sees that the RO did not provide the Veteran 
with all VCAA notice prior to the May 2003 adverse 
determination on appeal.  But in Pelegrini II, the U.S. Court 
of Appeals for Veterans Claims (Court) also clarified that in 
these situations VA does not have to vitiate that decision 
and start the whole adjudicatory process anew, as if that 
decision was never made.  Id.  Rather, VA need only ensure 
the Veteran receives (or since has received) content-
complying VCAA notice, followed by readjudication of his 
claims, such that he is still provided proper due process.  
In other words, he must be given an opportunity to 
participate effectively in the processing of his claims.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a SOC or 
Supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  In fact, as a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, VA cured the timing notice defect by issuing all 
additional compliant VCAA notice letters prior to 
readjudicating the case by way of the October 2009 SSOC.  
Therefore, because VA cured the timing error and because the 
claimant did not challenge the sufficiency of the notice, the 
Board has not erred in finding that VA complied with its duty 
to notify.  In essence, the timing defect in the notice has 
been rectified, such that there is no prejudicial error in 
the timing of VCAA notice.  Prickett, 20 Vet. App. at 376.  
As such, the Board concludes prejudicial error in the timing 
or content of VCAA notice has not been demonstrated.  See 
again Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency).

With respect to the duty to assist, the RO has secured 
relevant VA treatment records.  The VA also provided the 
Veteran with a VA examination and medical opinion that 
attempted to address the etiology of his current bilateral 
hearing loss and tinnitus.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  Although 
this opinion was speculative in nature, VA cannot control or 
dictate the findings of any medical professional.  In 
addition, the Veteran has also submitted several personal 
statements, lay statements from others, private medical 
records, Social Security Administration (SSA) records, and 
hearing testimony.  There is no indication in the claims 
folder that the Veteran identified and authorized VA to 
obtain any additional private records regarding this claim.  
The Board is also satisfied as to compliance with its October 
2006 remand directives.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 
(2008) (finding that only substantial compliance, rather than 
strict compliance, with the terms of a Board engagement 
letter requesting a medical opinion is required).  

The Veteran has stated that he reported hearing loss and 
tinnitus to military medical professionals during service 
after a grenade explosion.  See hearing testimony at pages 
14-15.  The VA attempted to obtain the Veteran's STRs and 
SPRs, but was unable to do so because those records appear to 
have been destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis.  VA has a heightened duty 
to assist a claimant in developing his/her claim when the 
Veteran's service records are not available for any reason, 
including because they were destroyed in the fire at the NPRC 
in the early 1970s.  This duty includes the search for 
alternate medical records, as well as a heightened obligation 
on the Board's part to explain its findings and conclusions, 
and carefully consider the benefit-of-the-doubt rule.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  See Russo v. Brown, 9 
Vet. App. 46, 51 (1996).  

The RO initiated numerous requests to obtain the Veteran's 
outstanding service records, but was met with negative 
responses from the NPRC in November 2002, March 2003, January 
2004, May 2004, May 2008, July 2009, September 2009, and 
October 2009.  The RO also sent the Veteran a NA Form 13055, 
Request for Information Needed to Reconstruct Medical Data, 
and a NA Form 13075, Questionnaire about Military Service, 
which the Veteran completed in efforts to locate alternate 
service records.  But the NPRC still was unable to secure 
alternative morning and sick reports.  In addition, in an 
earlier April 2003 Formal Finding of Unavailability, it was 
indicated that all procedures to obtain missing in-service 
STRs were correctly followed, and that all efforts had been 
exhausted, such that further attempts would be futile.  Thus, 
the Board finds no basis for further pursuit of these 
records, as such efforts would be futile.  38 C.F.R. 
§ 3.159(c)(2) and (3).

In summary, as to the hearing loss and tinnitus service 
connection claims, the Board is satisfied that all relevant 
evidence identified by the Veteran has been secured, and that 
the duty to assist has been met.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009).  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.   Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

A disorder may also be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show  "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  Whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may be demonstrated by showing direct 
service incurrence or aggravation, as discussed above, or by 
using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to 
presumptive service connection, some diseases on the other 
hand are chronic, per se, such as organic diseases of the 
nervous system such as sensorineural hearing loss, and 
therefore will be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year after 
service.  Even this presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

As to presumptive service connection, in cases where a 
Veteran asserts service connection for injuries or disease 
incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and 
its implementing regulation, 38 C.F.R. § 3.304(d), are 
applicable.  This statute and regulation ease the evidentiary 
burden of a combat Veteran by permitting the use, under 
certain circumstances, of lay evidence.  If the Veteran was 
engaged in combat with the enemy, VA shall accept as 
sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  While lay statements may be sufficient, under 
section 1154(b), to establish the in-service incurrence of an 
injury or disease, application of the combat presumption 
under this section still does not alter the fundamental 
requirements of also showing a current disability and medical 
nexus to service in order to establish service connection.  
Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine 
v. Brown, 9 Vet. App. 521, 523-24 (1996).   

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), 
another case wherein the Veteran's STRs were missing, the 
Court held that a Veteran was competent to report about 
factual matters of which he had "first-hand" knowledge, 
which the Court specifically indicated, in that case, 
included experiencing pain in his right hip and thigh during 
service, reporting to sick call, and undergoing physical 
therapy.

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability 
benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  With regard 
to lay evidence, the Federal Circuit Court recently held that 
lay evidence, when competent, can establish a nexus between 
the Veteran's disability and an in-service disease or injury.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
Citing its previous decisions in Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in 
Davidson that it has previously and explicitly rejected the 
view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis.  See id. at 
1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 
1377 (footnote omitted).  For example, a layperson would be 
competent to identify a "simple" condition like a broken 
leg, but would not be competent to identify a form of cancer.  
Id. at 1377 n.4.

When a condition is capable of lay observation, the Board is 
also within its province to weigh that testimony and to make 
a credibility determination as to whether the evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr, 21 Vet. App. at 310.  Although the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, it cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006).   

In short, lay evidence that is both competent and credible 
may establish the presence of a condition during service, 
post-service continuity of symptomatology, and evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he 
type of evidence that will suffice to demonstrate entitlement 
to service connection, and the determination of whether lay 
evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability 
claimed."  Id. at 308.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Hearing Loss and Tinnitus

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present, and service connection is possible if such 
current hearing loss disability can be adequately linked to 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Veteran contends that he developed hearing loss and 
tinnitus as the result of acoustic trauma during service.  
Specifically, he asserts his hearing loss and tinnitus began 
after he was in the vicinity of a grenade that exploded 
during an Army training exercise.  He also cites repetitive 
noise from guns without hearing protection due to his 
military occupational specialty (MOS) as a machine gun 
operator.  He asserts continuity of symptomatology of hearing 
loss and tinnitus since discharge from service in 1958.  See 
December 2002 claim; May 2007 VA audiology examination; and 
hearing testimony at pages 4-5, 9.    

As discussed above, none of the Veteran's STRs are available.  
However, given his MOS as a machine gun operator, the Veteran 
was clearly exposed to loud noise and acoustic trauma during 
service.  This fact is not in dispute.  In addition, he is 
indeed competent to report that he experienced and reported 
symptoms of diminished hearing and tinnitus during service, 
especially given the heightened duty due to his missing STRs 
to resolve all reasonable doubt in his favor.  Washington, 19 
Vet. App. at 368; Layno, 6 Vet. App. at 469.  See also 38 
C.F.R. § 3.159(a)(2).  In fact, the Court has specifically 
held that tinnitus is a type of disorder capable of lay 
observation and description.  Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  
And the Board once again acknowledges that the laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  Ledford, 3 Vet. App. at 89.  In fact, a claimant 
may establish direct service connection for a hearing 
disability initially manifest several years after separation 
from service on the basis of evidence showing that the 
current hearing loss is causally related to injury or disease 
suffered in service.  Hensley v. Brown, 5 Vet. App. 155, 164 
(1993).  See also 38 U.S.C.A. 1113(b); 38 C.F.R. 3.303(d).  

The Board does add, however, that there is insufficient 
evidence that the Veteran engaged in actual combat with the 
enemy; thus, the combat presumption does not apply.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Specifically, no 
available records reflect the receipt of medals, badges, 
decorations, ribbons, wounds in action, or participation in 
campaigns that specifically denote combat with the enemy.  

As a threshold consideration, the first - and perhaps most 
fundamental requirement for any service-connection claim is 
the existence of a current disability.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.  Concerning this, the most 
recent May 2007 VA audiology examination revealed bilateral 
hearing loss disability according to the clear, established 
requirements of 38 C.F.R. § 3.385.  The audiogram showed pure 
tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
35
65
80
90
LEFT
20
65
80
95
90

Thus, the Veteran at the very least has current bilateral 
hearing loss.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. 
at 225.  He also was diagnosed with tinnitus.  Further, 
earlier various private audiograms of record, dated in the 
late 1980s and early 1990s, although in graphic 
representations, appear to support a diagnosis of current 
bilateral hearing loss as well.  But the question remains 
whether this current hearing loss and tinnitus disabilities 
are related to conceded acoustic trauma during his military 
service.  

But post-service, there is insufficient evidence of 
continuity of symptomatology of hearing loss and tinnitus 
since service.  38 C.F.R. § 3.303(b).  In this regard, the 
Veteran reported to the May 2007 VA audiology examiner and at 
his Travel Board hearing that he has experienced tinnitus and 
hearing loss since his discharge from service in 1958.  
Again, the Veteran is competent to report in-service and 
post-service symptoms of hearing loss and tinnitus.  Layno, 6 
Vet. App. at 469.  See 38 C.F.R. § 3.159(a)(2).  

However, the Veteran's credibility affects the weight to be 
given to his testimony, and it is the Board's responsibility 
to determine the appropriate weight.  Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  See also Layno v. 
Brown, 6 Vet. App. 465, 469(1994) (finding that the weight 
and credibility of evidence "is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").  In other words, once 
evidence is determined to be competent, the Board must 
determine whether the evidence also is probative and 
credible.  The former, the Court has held, is a 
legal concept, which is useful in determining whether 
testimony may be heard and considered by the trier of fact, 
while the latter is a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).

In this regard, at the Travel Board hearing neither the 
Veteran nor his wife could definitely state when he first 
sought post-service treatment for hearing loss.  They did 
both state that his hearing loss and tinnitus symptoms were 
noticeable after discharge from service.  The Veteran also 
stated that after discharge he contacted the VA by phone with 
respect to his hearing loss and tinnitus, but they were of no 
assistance.  See hearing testimony at page 9.  But 
significantly, post-service, the May 2007 VA audiology 
examiner reflected that the Veteran worked without hearing 
protection as a train engineer for 27 years, and in other 
jobs with noise exposure.  It is also notable that the first 
documented evidence of hearing loss in the claims folder is 
from a December 1988 private audiology letter to the Railroad 
Retirement Board.  A private audiologist at that time noted 
that the Veteran reported a gradual hearing decrease 
bilaterally for only "the past ten or more years."  There 
was no mention in this December 1988 private report or in 
subsequent private treatment records from the 1990s of the 
Veteran stating that his hearing loss began during service in 
the 1950s, or that his hearing was due to military acoustic 
trauma.  There were also no complaints of tinnitus in these 
private audiology records.  Lay statements found in medical 
records when medical treatment was being rendered may be 
afforded greater probative value.  These records were 
generated with a view towards ascertaining the appellant's 
then-state of physical fitness, they are akin to statements 
of diagnosis and treatment and are of increased probative 
value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

The Federal Circuit Court has held that such a lengthy lapse 
of time between the alleged events in service and the initial 
manifestation of the subsequently reported symptoms and/or 
treatment is a factor for consideration in deciding a 
service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  In essence, the Board affords the 
Veteran and his wife's lay statements less probative weight 
in light of the lack of corroborating medical and lay 
evidence upon discharge from service and for so many years 
thereafter.  Simply put, his lay contentions regarding his 
symptomatology are outweighed by the other available medical 
and lay evidence.  See generally Barr, 21 Vet. App. at 310.  
See also Buchanan, 451 F.3d at 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.)   

It follows, also, that the Board finds no evidence of 
sensorineural hearing loss or other chronic disease within 
one year after the Veteran's separation from service. 
Therefore, the presumption of in-service incurrence is not 
for application.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

As to etiology, in May 2007 the VA examiner opined that 
etiology of the Veteran's hearing loss and tinnitus cannot be 
determined without resorting to mere "speculation."  In 
this regard, an equivocal medical opinion may still be 
competent, and cannot be considered "non-evidence."  Hogan 
v. Peake, 544 F.3d 1295 (Fed. Cir. 2008).  Although this 
opinion is based on a review of the claims folder and is 
clearly competent evidence, it is too speculative an opinion, 
and therefore lacks significant probative value, for purposes 
of granting service connection.  See 38 C.F.R. § 3.102.  See 
generally Bloom v. West, 12 Vet. App. 185, 187 (1999); 
Bostain v. West, 11 Vet. App. 124, 127- 28 (1998).  
Importantly, the examiner discussed the Veteran's significant 
post-service history of noise exposure, making it speculative 
to determine the etiology of his current hearing loss and 
tinnitus.  In short, although this medical opinion is 
probative, it provides an insufficient basis to grant the 
Veteran's hearing loss and tinnitus claims.  
  
The Board emphasizes that although the Veteran is competent 
to report any symptoms of hearing loss or tinnitus he 
previously or currently has, he is not competent to render an 
opinion as to the medical etiology of his currently diagnosed 
sensorineural hearing loss, absent evidence showing that he 
has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  As to his 
tinnitus, although as a lay person he is competent under 
recent caselaw to provide a nexus opinion for this disorder 
since it is subjective in nature, his lay assertions are 
still clearly outweighed by the other evidence of record 
indicating such an opinion would be speculative, based on his 
significant post-service noise exposure.  In addition, his 
lay assertions of a nexus for tinnitus and hearing loss are 
not probative when considered in the context of his failure 
to report continuity of symptoms since service to private 
audiologists in 1988 and the early 1990s.       

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's tinnitus and bilateral 
hearing loss claims.  It follows that there is not such a 
balance of the positive evidence with the negative evidence 
to otherwise permit a favorable determination on this issue.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is denied.  

Service connection for bilateral hearing loss is denied.  


REMAND

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

If VA determines the Veteran did not engage in combat with 
the enemy, or that his alleged stressor does not involve 
combat, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates his testimony or statements.  38 C.F.R. 
§ 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 
2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).  

Just because, however, a physician or other health 
professional accepted an appellant's description of his 
military experiences as credible and diagnosed him 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  In this regard, a medical provider cannot provide 
supporting evidence that a claimed in-service event actually 
occurred based on a post-service medical examination.  
Moreau, 9 Vet. App. at 395-96.  The Veteran's own statements 
will not be sufficient.  Id.

A VA examination to determine if there is a nexus between the 
claimed in-service stressor and a PTSD diagnosis is only 
necessary if the existence of the claimed in-service stressor 
has been corroborated.  See VA Adjudication Procedure Manual, 
M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 15, 
Block a.  

With respect to a current diagnosis, various VA medical 
professionals including a VA psychiatrist diagnosed the 
Veteran as having PTSD due to traumatic experiences during 
his Korea service.  But as noted above, the Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood, 1 Vet. App. at 192.  
Further, no physician can provide supporting evidence that a 
claimed in-service event actually occurred based on a post-
service medical examination.  Moreau, 9 Vet. App. at 395-96.  
Significantly, in a January 2003 VA treatment record a VA 
psychiatrist opined that it is not convincing that the 
Veteran has clear-cut symptoms of PTSD and the traumatic 
events the Veteran reported have "questionable 
significance."  Thus, there is insufficient competent 
evidence of a nexus between current PTSD symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  In addition, a 
remaining question with regard to the alleged stressors is 
whether there is credible supporting evidence that any of 
them actually occurred.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. 
App. at 147; Moreau, 9 Vet. App. at 395.  

Fortunately for the Veteran, the Board finds there is at 
least sufficient credible evidence to verify the occurrence 
of elements of one particular in-service stressor.  38 C.F.R. 
§ 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. 
at 395.  Specifically, the Veteran has related that while 
stationed in the demilitarized zone ("DMZ") in Korea he had 
to drive a fellow soldier who had wounded his hand for 
treatment at an aid station.  According to the Veteran, the 
soldier's name was [redacted].  Along the way the Veteran 
was accosted by another American soldier who held him at 
gunpoint for 20-30 minutes, and threatened to shoot the 
Veteran due to a lack of authorization to pass by.  The 
Veteran's reaction was one of intense fear and helplessness, 
and he still has nightmares of this incident.  As to 
corroboration of this stressor, the Veteran submitted a 
December 2006 buddy statement from [redacted] confirming 
elements of this stressor.  Although the service department 
could not confirm whether [redacted] served with the 
Veteran, the service department could not even confirm 
whether the Veteran had served in Korea.  Therefore, since 
the service department cannot locate even basic service 
records pertaining to the Veteran, the Board has no overt 
reason to doubt the Veteran or his buddy's credibility that 
this stressor occurred.  In light of the buddy statement, 
there is credible supporting evidence of elements of this 
stressor.  38 C.F.R. § 3.304(f).  A stressor need not be 
corroborated in every detail.  Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002).  
 
As to the remaining stressors, there is insufficient evidence 
that the Veteran engaged in actual combat with the enemy; 
thus, the combat presumption does not apply.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  Specifically, no available 
records reflect the receipt of medals, badges, decorations, 
ribbons, wounds in action, or participation in campaigns that 
specifically denote combat with the enemy.  Further, the 
Board notes that the RO attempted on several occasions to 
secure additional service records to verify other alleged in-
service stressors from the Joint Services Records Research 
Center (JSRRC) and NPRC.  However, all requests yielded a 
negative reply.  In addition, with regard to many of his 
alleged stressors, they are either unverifiable or cannot be 
verified based on the information provided by the Veteran.  
See 38 C.F.R. § 3.159(c)(2)(i) (in the case of records 
requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records).  There is no further basis to verify 
any other stressor as extensive efforts have already been 
undertaken.  See October 2009 Formal Finding.  

However, what is required in the present case is competent 
evidence of a nexus between current PTSD symptomatology and 
the one verified in-service stressor, in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV), and based on a thorough 
review of the evidence of record.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997). 

In short, the Veteran should be scheduled for a VA 
examination by a VA psychiatrist to obtain a medical opinion 
concerning the etiology of any current psychiatric disorder 
to include PTSD on the basis of in-service incurrence.  38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA 
psychiatrist is required to make this determination because 
the evidence of record is currently inconclusive as to what 
specific psychiatric condition the Veteran has, if any.  In 
this regard, the Veteran has generally claimed service 
connection for "nerves" as well as PTSD.  See December 2002 
claim.  In addition, VA medical professionals in 2002 and 
2003 and have also diagnosed him with depression, not 
otherwise specified (NOS).  Thus, there is some indication 
that the Veteran's symptoms arise from a psychiatric disorder 
other than PTSD.  As such, the Board will also consider 
whether service connection is warranted for any other 
acquired psychiatric disorder aside from PTSD.  See Clemons 
v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  Therefore, what is 
required here is for a VA psychiatrist to address the 
etiology of any of his current psychiatric disabilities, to 
include PTSD.  

On a side note, the Board acknowledges the recent request of 
the Veteran's representative for the Board to hold the PTSD 
issue in abeyance until a recently proposed regulation is 
finalized.  See November 2009 Informal Hearing Presentation.  
The representative is correct that VA is proposing to amend 
its adjudication regulations governing service connection for 
PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  Specifically, the proposed rule would amend 38 
C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) 
and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and 
by adding a new paragraph (f)(3) that would read as follows: 

If a stressor claimed by a Veteran is related to 
the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the Veteran's 
symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor 
is consistent with the places, types, and 
circumstances of the Veteran's service, the 
Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a 
Veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious injury, or 
a threat to the physical integrity of the Veteran 
or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly 
military aircraft, and the Veteran's response to 
the event or circumstance involved a 
psychological or psycho-physiological state of 
fear, helplessness, or horror.

See 74 Fed. Reg. 42,617-19 (August 24, 2009) (proposed rule).  
Although several of the Veteran's unverified alleged 
stressors may fit within the parameters of the regulation 
change, no final rule has been issued as of the date of this 
decision, and no formal stay has been issued by VA with 
respect to pending PTSD cases.  Therefore, the Board will 
proceed to develop the case at hand.  In the event this rule 
becomes final while the claim is at the AMC, consideration 
should be given to its applicability in the present case.     

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
psychiatric examination by a 
psychiatrist to determine the nature 
and etiology of any PTSD or other 
psychiatric disorder present.  This 
examination must be by a psychiatrist 
since the other evidence of record is 
inconclusive.  

      Prepare a summary of the following 
verified in-service stressor for the VA 
examiner to consider:  While stationed 
in the DMZ in Korea the Veteran had to 
drive a fellow soldier who had wounded 
his hand for treatment to an aid 
station.  The Veteran provided the 
soldier's name as [redacted].  
Along the way the Veteran was accosted 
by another American soldier who held 
him at gunpoint for 20-30 minutes, and 
threatened to shoot the Veteran due to 
a lack of authorization to pass.  The 
Veteran indicates his reaction was one 
of fear, horror, and helplessness, and 
he still has nightmares of this 
incident.  Only this one verified 
stressor should be considered by the VA 
examiner, since no other alleged 
stressors were verified.   

      Advise the Veteran that failure to 
report for his scheduled VA 
examination, without good cause, 
may have adverse consequences on his 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  The claims folder 
must be made available for review for 
the examination and the examination 
report must state whether such review 
was accomplished.  Based on a physical 
examination and comprehensive review of 
the claims file, the examiner is asked 
to provide an opinion responding to the 
following questions:

(A)	Does the Veteran have PTSD?  

(B)	If so, is it at least as likely 
as not (meaning 50 percent or 
more probable) that the 
Veteran's PTSD is related to his 
one confirmed stressor discussed 
above?  (No other alleged 
stressor should be considered in 
rendering this opinion).   

(C)	If a diagnosis of a psychiatric 
disorder other than PTSD is 
made, is it at least likely as 
not (50 percent or more 
probable) that the disorder(s) 
is related to his military 
service?  In making this 
determination, the examiner's 
attention is directed to the 
other currently diagnosed 
disorders in the record - e.g., 
depressive disorder, NOS.  See 
VA mental health treatment 
records dated in January and 
March of 2003.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather, that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

2.	Then readjudicate the acquired 
psychiatric disorder issue, to include 
PTSD.  If any final regulatory changes 
are made to 38 C.F.R. § 3.304 while the 
PTSD claim is in appellate status, 
please determine whether the Veteran 
has any additional verified stressor(s) 
other than the one discussed above.  
See 74 Fed. Reg. 42,617-19 (August 24, 
2009) (proposed rule).  Then if the 
appeal is still not granted to the 
Veteran's satisfaction, send him and 
his representative a SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


